Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.

Claims 3-52-6, 11-16, and 18-25 were cancelled.  Claims 1, 7-10, and 17 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Regarding limitations recited in independent Claim 1 which are directed to a manner of operating the disclosed device (e.g. “ for a fuel cell based power generator ”, “ for containing a fuel cell based power generator ”, etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions 

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  The term “between” is repeated twice in line 7 of the claim 1 and an unnecessary closing parentheses is in line 8 of claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification while providing support for a path from ambient [0046 of PGPub] does not provide support for the “first and second plates…are not sealed to each other, to allow at least oxygen from ambient to reach the fuel cell based power 

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Albert et al. in view of Maghribi on claims 1, 2, 6, 7, 10-12, 17 and 20-22 is withdrawn because independent claim 1 was amended and claims were cancelled.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Albert et al. in view of Maghribi as applied to claim 11 and further in view of Muthukumaran et al. on claims 13 and 14 are withdrawn, because the claims  have been cancelled.

The claim rejection under 35 U.S.C. 103 as unpatentable over Albert et al. in view of Maghribi as applied to claims 1, 10 and 17 respectively and further in view of Baily on claims 8, 9, 16, 18, and 23 are withdrawn, because independent claim 1 has been amended and  cancelled claims.

The claim rejection under 35 U.S.C. 103 as unpatentable over Albert et al. in view of Maghribi as applied to claim 1 and further in view of Conolly et al. on claims 24 and 25 are withdrawn, because the claims  have been cancelled.

Claims 1, 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 2002/0114937) in view of Maghribi (US 2007/0128420) and Muthukumaran et al. (US 2006/0261304).
Regarding claim 1, Albert discloses a thermal insulation enclosure (Abstract) comprising; a first plate (wall segment 312d); a second plate (wall segment 314d) 


    PNG
    media_image1.png
    371
    588
    media_image1.png
    Greyscale

Maghribi teaches that parylene is an effective thermally insulative polymeric material with a combination of properties including being lubricious, resistant to chemicals, and having excellent mechanical strength [0021, 0022].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use parylene as the polymer material within the adjoining surface/capping portion of Albert because Maghribi recognizes that parylene is an effective thermal insulator with additional beneficial properties including good mechanical strength and chemical resistivity among others [0021, 0022].  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).

Regarding claim 7, Albert discloses the porous material is a nano-porous material comprising an open cell material [0077-0081].
Regarding claim 10, Albert discloses the pressure is between approximately 0 and 1000 Pa (Pascal - Newtons/Meter2) [0137].
Regarding claim 12, Albert discloses the first and second plates and duplicate first and second plates comprise a substantially planar portion and sides (Figs 3 and 4), wherein the sealing layer is disposed between sides of the first and second plates (adjoining surface/capping portion 322) (Figs 3 and 4), and wherein the sides of each set of plates align to form the chamber (Figs 3 and 4).

Maghribi teaches a conformal polymeric material used for thermal insulation includes parylene which is produced by vacuum vapor deposition [0006, 0021] to provide the benefit of being completely conformal of uniform thickness over edges, points, crevices, and exposed internal areas [0021].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use an insulative polymer such as parylene deposited under vacuum on the porous material of Albert because Maghribi teaches this material is an effective  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).
Muthukumaran teaches configured enclosures for insulating fuel cells [0031] include openings to allow for engaging other devices, wiring, fuel supply lines, etc. to allow for functionality of the enclosed device such as the fuel cell [0032].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include openings in an enclosure of Albert and Maghribi to hold a fuel cell with plates of the insulations devices to allow oxygen to reach the fuel cell because Muthukumaran teaches insulated fuel cells with openings are required to allow for engagement with other devices and supply lines while allowing for protection of the components in the vicinity of the fuel cell [0004].

Claims 8 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al., Maghribi, and Muthukumaran as applied to claim 1 above, and further in view of Baily (WO 2014/184393).
	The teachings of Albert et al., Maghribi, and Muthukumaran as discussed above are herein incorporated.
Regarding claims 8 and 9, Albert discloses the porous material is a nano-porous material [0079-0083] but is silent towards a low-density mixture of fumed silica, fiberglass, and silicon carbide.
Baily teaches that a mixture of structured silica based materials, glass wool, silicon carbide and desiccants (getter materials) [0010-0023] as a core material for vacuum insulation panels can provide increase efficiency (Abstract) [0042]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a mixture of silica based materials, glass wool, silicon carbide and desiccants as a core material for the thermal enclosure of Albert, Maghribi, and Muthukumaran because Baily recognizes such a combination provides for increases in thermal efficiency.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The cited prior art references do not describe a thermal insulation enclosure for a fuel cell based power generator that includes a first and second plate that are not sealed to each other to allow at least oxygen from ambient to reach the fuel cell based power generator for operation in use. 

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejections presented above, Applicant’s specification does not provide support for the recited limitation of the first and second plates to not be sealed to each other.  However, the cited reference of Muthukumaran recognized configured enclosures for insulating fuel cells [0031] include openings to allow for engaging other devices, wiring, fuel supply lines, etc. to allow for functionality of the enclosed device such as the fuel cell [0032] making obvious the presence of unsealed portions of the enclosure to allow for the fuel/oxidant required for the fuel cell to operate.
	

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727